Citation Nr: 1709219	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the decedent's death.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The decedent served on active duty from May 1981 to September 1984. The appellant asserts to be his surviving spouse.

The Board notes the appellant listed an alternative name for the decedent on her January 2010 application for benefits. The name listed on the title page is that reflected in the decedent's service personnel records. However, the alternative last name is the name of the decedent listed on the March 1987 marriage certificate to the appellant. The Board notes that documents in the decedent's service personnel records indicate that this alternate last name was his mother's maiden name, and based upon the similarity of places of birth, dates of birth, and the Social Security number provided by the appellant, it appears that the decedent changed his surname to his mother's surname sometime after his separation from active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota. In April 2014, October 2014, and June 2015, the Board remanded the appellant's claim for further development.

The appellant was scheduled to appear for a hearing before a Veterans Law Judge in Washington, D.C. in October 2012. The appellant did not report for this hearing; therefore, her hearing request is deemed withdrawn. 38 C.F.R. § 20.702(d) (2016).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  




REMAND

In its June 2015 remand, the Board directed the AOJ to request a copy of the Veteran's death certificate from the state of Washington. The Virtual VA claims file shows that in September 2015 the request was returned from the state of Washington as unanswerable. The correspondence from the state of Washington shows that the AOJ did not provide the Veteran's purported changed name and the date that the appellant asserts is the date of the Veteran's death. This request should be completed again with the correct and complete information.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's death certificate should be requested from the state of Washington using the information provided by the appellant in her January 2010 application. Specifically, the request should contain the Veteran's purported new name, M.D.R., and the alleged date of death as November [redacted], 1991.

2. After the above development has been completed, readjudicate the claim. If the benefit sought remains denied, provide the appellant with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




